Citation Nr: 1726998	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-10 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease for purposes of retroactive benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to July 1976.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a January 2011 rating decision of the VA Regional Office (RO) in Waco, Texas that denied entitlement to service connection for ischemic heart disease for purposes of retroactive benefits. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Review of the record discloses that additional relevant documents consisting of VA outpatient data showing treatment for heart disease have become associated with the claims file since the issuance of a December 2012 supplemental statement of the case (SSOC).  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, such evidence is subject to initial review by the Board unless the Veteran requests in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105 (e)(1), (2) (West 2014).  However, the above applies in cases where a substantive appeal is received after February 2, 2013.  In this instance, since the Veteran's substantive appeal was received in March 2012, the Board cannot consider the additional evidence in the first instance as neither he nor his representative has waived consideration of the additional information by the AOJ.  See 38 C.F.R. § 19.38 (b)(3), 20.1304(c) (2016).

The record also reflects that the Veteran appears to receive continuing VA outpatient treatment.  The Board observes that the most recent VA clinical evidence of record dates through July 2015.  VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 C.F.R. § 5103A (c) (2); 38 C.F.R. § 3.159 (c)(2).  Therefore, on remand, the AOJ should attempt to secure any outstanding VA treatment records subsequent to July 20, 2015 and associate them with the electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request VA clinical records subsequent to July 20, 2015 and associate them with the claims file.  If such records cannot be located, the RO must document the attempts that were made to obtain them and explain in writing why additional efforts to retrieve the additional government records would be futile.  Then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to secure that evidence; and (c) inform the Veteran of any further action it will take with respect to the claim.  The Veteran must be given an opportunity to respond.

2.  After taking any further development deemed appropriate, re-adjudicate the claim, to include consideration of the clinical evidence received since December 2012.  If the benefit sought on appeal is not granted, provide a supplemental statement of the case to the Veteran and his Representative and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



